UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4579


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LATEEF AKANDE, a/k/a Vincent Tyrone Jackson, a/k/a Tyrone
Jackson, a/k/a Alexander Lamar Norris, a/k/a Samuel Dejuan
Jackson, a/k/a Brian Tafft, a/k/a Brian Tefft, a/k/a Jon
Agne, a/k/a Antwan Morgan, a/k/a Black,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:12-cr-00288-RWT-1)


Submitted:   October 30, 2015             Decided:   November 12, 2015


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth E. McPherson, KENNETH E. MCPHERSON, CHTD, Riverdale,
Maryland, Gregory W. Gardner, LAW OFFICES OF GREGORY W. GARDNER,
PLLC, Washington, D.C., for Appellant.       Rod J. Rosenstein,
United States Attorney, Baltimore, Maryland, David Ira Salem,
Assistant United States Attorney, Thomas Patrick Windom, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Lateef Akande appeals his conviction and 175-month sentence

after pleading guilty to conspiracy to commit bank fraud, in

violation of 18 U.S.C. § 1349 (2012); bank fraud, in violation

of    18    U.S.C.    § 1344       (2012);       aggravated          identity    theft,    in

violation of 18 U.S.C. § 1028A (2012); and money laundering, in

violation     of     18    U.S.C.      § 1957       (2012).        Akande’s     counsel    has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal

but questioning whether the indictment was sufficient, whether

Akande’s guilty plea was valid, whether a proper factual basis

existed      for     the       plea,    and     whether       Akande’s        sentence     was

reasonable. *      Akande has been notified of his right to file a pro

se brief, but he has not filed one.                    We affirm.

       We    detect       no    flaws    in     Akande’s          indictment.      We     also

conclude that no reversible error occurred during Akande’s Fed.

R. Crim. P. 11 hearing, and that the district court had an ample

factual basis from which to accept Akande’s guilty plea.

       Turning to Akande’s sentence, we review for both procedural

and   substantive         reasonableness         “under       a    deferential    abuse-of-

      *Although Akande waived his right to appeal in his plea
agreement, the Government has not moved to enforce that waiver.
See United States v. Brock, 211 F.3d 88, 90 n.1 (4th Cir. 2000)
(this court will not enforce waiver provision in plea agreement
sua sponte)



                                                3
discretion standard.”              Gall v. United States, 552 U.S. 38, 41

(2007).       We must ensure that the district court committed no

significant procedural error, such as improperly calculating the

Guidelines       range.      Id.    at    51.      If    there       is   no     significant

procedural error, we then consider the sentence’s substantive

reasonableness          under     “the     totality        of    the       circumstances,

including the extent of any variance from the Guidelines range.”

Id.    We presume that a sentence within a properly calculated

Guidelines range is reasonable.                  United States v. Louthian, 756
F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct. 421 (2014).

A defendant can rebut this presumption only “by showing that the

sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a) factors.”         Id.

      After      reviewing       the     presentence       report         and     sentencing

transcript,       we      conclude       that     Akande’s       sentence          is     both

procedurally and substantively reasonable.                           The district court

properly calculated the advisory Guidelines range, discussed the

applicable       § 3553(a)       factors,       and     thoroughly         explained      its

reasons for imposing the sentence Akande received.                              In addition,

Akande     has    not     made     the    showing       necessary         to     rebut    the

presumption       of    reasonableness          accorded       his    within-Guidelines

sentence.

      In   accordance       with     Anders,      we    have    reviewed         the    entire

record in this case and have found no meritorious issues for

                                            4
appeal.   We    therefore   affirm   the   district      court’s   judgment.

Counsel’s motion to withdraw at this juncture is denied.                This

court requires that counsel inform Akande, in writing, of the

right to petition the Supreme Court of the United States for

further review.      If Akande requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

counsel may then move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Akande.

     We dispense with oral argument because the facts and legal

contentions    are   adequately   presented   in   the    materials   before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                     5